23 Mich. App. 126 (1970)
178 N.W.2d 146
PEOPLE
v.
JUDGE OF RECORDER'S COURT
Docket No. 7,713.
Michigan Court of Appeals.
Decided March 31, 1970.
Leave to appeal denied November 24, 1970.
William L. Cahalan, Prosecuting Attorney, Samuel J. Torina, Chief Appellate Lawyer, and Leonard *127 Meyers, Assistant Prosecuting Attorney, for the people.
Henrietta E. Rosenthal, for Robert L. Evans, Judge of Recorder's Court.
Jesse P. Slaton, for George H. Slaton.
Before: LESINSKI, C.J., and QUINN and V.J. BRENNAN, JJ.
Leave to appeal denied November 24, 1970. 384 Mich. 781.
PER CURIAM.
August 2, 1968, orders entered in Recorder's Court holding the forfeited bail bond in the case of People v. Howard (Recorder's Court No. A-137845) satisfied and canceled; ordering the amount of bail turned over to Wayne County treasurer for the general fund; and granting judgment against the surety.
On June 11, 1969, on motion of the surety, an order entered in Recorder's Court vacating the judgment against the surety, setting aside the forfeiture and remitting the penalty of the bond to the surety.
The people appeal, contending that the Recorder's Court judge who signed the order of June 11, 1969, was without jurisdiction to do so. The basis of this position is the people's argument that under CL 1948, § 726.14 (Stat Ann 1962 Rev § 27.3564), the surety has 20 days within which to seek relief, and failure to do so forever forecloses relief. We do not so read the statute. The language of the statute: "Provided, however, that any person against whom such judgment may have been entered, shall have the right to apply to the court within 20 days after the rendition of such judgment, for the vacation of the same for good and sufficient cause shown, and said court may in its discretion, vacate such judgment on such terms as it may deem *128 just", limits the right to apply for relief. It does not preclude an application for relief addressed to the court's discretion.
While People v. Benmore (1941), 298 Mich. 701, dealt specifically with the return of cash bail, we see no reason legitimately to differentiate between cash bail and surety bail. We read Benmore to hold that the grant or denial of the relief sought and obtained by this surety is discretionary. See also 84 A.L.R. 420. Here, when defendant Howard appeared, the case against him was dismissed on motion of the prosecuting attorney. We find no abuse of discretion.
Affirmed.